OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. A notice to cure was required whether the proceeding be as a holdover after termination of tenancy (RPAPL 711, subd 1; Code of Metropolitan Hotel Industry Stabilization Assn. [Hotel Code], §§ 50, 53, subd [a]) or as a nonpayment proceeding (RPAPL 711, subd 2; Hotel Codé, § 50).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.